           Case 1:18-cv-05831-PAE Document 141 Filed 04/12/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 PARTNER REINSURANCE COMPANY LTD.,

                                        Plaintiff,                    18 Civ. 5831 (PAE)
                         -v-
                                                                            ORDER
 RPM MORTGAGE, INC., LENDUS, LLC,
 ERWIN ROBERT HIRT, TRACEY HIRT,
 and THE ROBERT HIRT AND TRACEY
 NAJARIAN HIRT REVOCABLE LIVING
 TRUST,

                                         Defendants.


PAUL A. ENGELMAYER, District Judge:

       For the reasons stated on the record at today’s conference, the Court hereby sets the

following schedule and deadlines for defendants’ motion for summary judgment, limited to the

issue of plaintiff’s contractual standing:

           Defendants’ motion for summary judgment is due April 27, 2021;

           Plaintiff’s opposition to defendants’ motion is due May 11, 2021;

           Defendants’ reply in support of their motion is due May 18, 2021.



       SO ORDERED.


                                                            PaJA.�
                                                       __________________________________
                                                             PAUL A. ENGELMAYER
                                                             United States District Judge
Dated: April 12, 2021
       New York, New York
